                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TAVIST HAWKINS,

                Plaintiff,

v.                                                                      No. 2:19-cv-01190-JCH-CG

KELLY J. CALICOAT and
ROBERT PEROZYOSKI,

                Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on Plaintiff's failure to respond to the Court’s

Memorandum Opinion and Order Granting Leave to Proceed In Forma Pauperis and to Show

Cause, Doc. 4, filed January 10, 2020 (“Order to Show Cause”).

        Plaintiff is proceeding in forma pauperis. The statute governing proceedings in forma

pauperis states "the court shall dismiss the case at any time if the court determines that ... the action

... fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see also Webb v.

Caldwell, 640 Fed.Appx. 800, 802 (10th Cir. 2016) ("We have held that a pro se complaint filed

under a grant of ifp can be dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim ... only

where it is obvious that the plaintiff cannot prevail on the facts he has alleged and it would be futile

to give him an opportunity to amend").

        Plaintiff is a defendant in two state-court misdemeanor cases presided over by Defendant

Calicoat, a state court judge, and prosecuted by Defendant Perozyoski, a state assistant district

attorney. Plaintiff seeks monetary damages pursuant to 42 U.S.C. § 1983 and dismissal of the

state-court cases. The Court notified Plaintiff that the Complaint failed to state a claim for

monetary damages against Defendants because they are immune from monetary damages claims.
See Order to Show Cause at 3-4. The Court also notified Plaintiff that the Complaint does not

allege sufficient facts showing that the Court has jurisdiction to dismiss the state cases. See Order

to Show Cause at 4-5. The Court granted Plaintiff leave to file an amended complaint that states

a claim, ordered Plaintiff to show cause why the Court should not abstain from exercising

jurisdiction pursuant to the Younger abstention doctrine and the Rooker-Feldman doctrine, and

notified Plaintiff that failure to timely file an amended complaint and failure to timely show cause

may result in dismissal of this case. See Order to Show Cause at 5.

       Plaintiff did not file an amended complaint and did not show cause why the Court should

not abstain from exercising jurisdiction pursuant to the Younger abstention doctrine and the

Rooker-Feldman doctrine by the January 31, 2020, deadline.

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                      _________________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
